ORIGINAL                                                              09/30/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 07-0011


                                        PR 07-0011
                                                                                  SEP 3 0 2022
                                                                                Bowen Greenwood
                                                                              Clerk of Suprerne Court
                                                                                 State of Montana

 IN THE MATTER OF CALLING A RETIRED
                                                                     ORDER
 DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable Matthew J. Cuffe, Judge of the District Court for the Nineteenth
Judicial District of the State of Montana, has requested the assistance of retired District
Judge Karen S. Townsend to assume jurisdiction of Cause Nos. DC-22-87, State v.
Elizabeth Williams, and DC-22-83, State v. Kelly Fitzgerald.
      Judge Townsend has retired under the provisions of the Montana Judges'
Retirement System and, being subject to call for duty pursuant to § 19-5-103(a) and (b),
MCA, has advised that she is agreeable to assisting the Nineteenth Judicial District Court
with the above-listed matters.
       IT IS HEREBY ORDERED:
       1. The Honorable Karen S. Townsend, retired District Judge, is hereby called to
active service in the District Court of the Nineteenth Judicial District of the State of
Montana, to assume judicial authority of State v. Elizabeth Williams, and DC-22-83, State
v. Kelly Fitzgerald, and is hereby authorized to proceed with any and all necessary
hearings, opinions, and orders, including final resolution of said matters.
       2. For all active service, Judge Townsend shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Nineteenth
Judicial District, with the request that this Order be sent to all counsel of record in the
above-listed matters.
      4. A copy of this Order shall also be furnished to the Honorable Matthew J. Cuffe,
the Honorable Karen S. Townsend, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this 'lb , day of September, 2022.


                                            4,,,d#/#0:4      Chief Justice




                                           2